Citation Nr: 9904823	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for tinea pedis of both 
feet.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
neurodermatitis of both feet.
 
3.  Entitlement to an increased (compensable) rating for 
post-operative hemorrhoidal residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision from the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).

The record reflects that the RO certified the issue as 
entitlement to service connection for a skin disorder of the 
feet.  However, the veteran has carried more than one 
diagnosis.  The RO failed to distinguish between the prior 
final denial of service connection for neurodermatitis and 
the tinea pedis.  The United States Court of Appeals for the 
Federal Circuit held that the Board does not have 
jurisdiction to consider a claim which was previously 
adjudicated unless new and material evidence is presented.  
38 U.S.C.A. § 5108 (West 1991).  The Board's first 
determination must be whether new and material evidence has 
been presented to reopen the claim.  If new and material 
evidence has not been submitted, further consideration is 
precluded.  The manner in which the RO treated the claim does 
not determine the Board's jurisdiction.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Since the statement of 
the representative reflects a claim for a fungus condition 
and neurodermatitis is not a fungus condition, the veteran is 
not prejudiced by this determination.


FINDINGS OF FACT

1.  The veteran was treated for tinea pedis during service.  

2.  The veteran has continually sought treatment and been 
diagnosed on multiple recent VA examinations with chronic 
tinea pedis.  

3.  Service connection for neurodermatitis as a residual of 
Agent Orange was denied by the RO in an August 1985 rating 
decision.  The veteran did not appeal that decision.  

4.  The additional evidence submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for neurodermatitis is not relevant and 
does not bear directly and substantially to the issue at 
hand.


CONCLUSIONS OF LAW

1. Chronic tinea pedis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

2.  The August 1985 RO decision denying service connection 
for residuals of exposure to Agent Orange to include 
neurodermatitis is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.160(d), 20.302, 20.1103 (1998).   

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for neurodermatitis is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  

The veteran contends that he developed a skin disorder of 
both feet during his active service in Vietnam.  He maintains 
that he was treated for tinea pedis of his feet in service 
and has received continual treatment for tinea pedis of both 
feet since his discharge from service.  According to the 
veteran, he is entitled to service connection for a skin 
disorder of both feet.  The veteran asserts that the record 
also supports the assignment of a compensable disability 
evaluation for his hemorrhoids.
 
I.  Tinea pedis 

Service connection may be granted for a chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A January 1981 Army treatment record indicates that the 
veteran complained of itchy recurrent rash of the 
interdigital toes since 1971.  The assessment was tinea pedis 
and the veteran was advised to treat both feet with Tinactin 
powder.

A May 1984 VA outpatient treatment record shows that the 
veteran was seen for complaints of a skin rash of his feet 
and reported that the rash is cyclic and seasonal in nature 
and has existed since his service in Vietnam in 1968.  The 
veteran was placed on the Agent Orange registry.  The 
diagnosis was herbicide exposure with neurodermatitis of 
feet.  The veteran underwent an Agent Orange evaluation in 
May and June 1984.  It was noted that the veteran had acute 
neurodermatitis.  In a neurological examination, the examiner 
noted the veteran's complaints of rashes of feet, low back 
pain, and nervousness.  On evaluation, the examiner reported 
that a mental status examination was normal, as was the motor 
system evaluation.  The impression was normal neurological 
examination with no evidence of dementia or presence of 
radiculomyelopathy.

VA outpatient treatment records from July and August 1985 
show that the veteran was treated for chronic tinea pedis of 
both feet.  Additional VA inpatient and outpatient treatment 
records reveal that the veteran was treated on several 
occasions from 1985 to 1996 for tinea pedis of both feet.

In a January 1997 VA examination for compensation purposes, 
the veteran reported chronic itchy rash of both feet since 
service in Vietnam.  On evaluation, the examiner noted that 
the skin of both feet is blistered between the toes, that the 
soles of both feet are dry, scaly, and excoriated, and that 
the toenails are hypertrophic and discolored.  The diagnoses 
were tinea pedis and onychomycosis.  A March 1997 VA 
outpatient treatment record shows additional treatment for 
onychomycosis and tinea pedis.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The clinical 
record establishes that during active service, the veteran 
reported a chronic itchy rash of both feet since 1971.  
Treating Army medical personnel identified tinea pedis of 
both feet.  The most recent VA medical documentation 
establishes that the veteran exhibited chronic tinea pedis of 
both feet.  In light of such evidence and given the absence 
of competent evidence to the contrary, the Board concludes 
that service connection is warranted for chronic tinea pedis 
of both feet.

Stated differently, there is documented evidence of an 
inservice injury, documented evidence of current disability 
and competent evidence that links the current disability to 
service.

II.  Neurodermatitis

In an August 1985 rating decision, service connection for 
residuals of Agent Orange to include neurodermatitis was 
denied.  The evidence before the RO at that time consisted of 
the veteran's service medical records, VA outpatient 
treatment reports from 1984, and the veteran's statements.

A January 1981 Army treatment record indicates that the 
veteran complained of itchy recurrent rash of the 
interdigital toes since 1971.  The assessment was tinea pedis 
and the veteran was advised to treat both feet with Tinactin 
powder.

A May 1984 VA outpatient treatment record shows that the 
veteran was seen for complaints of a skin rash of his feet 
and reported that the rash is cyclic and seasonal in nature 
and has existed since his service in Vietnam in 1968.  The 
veteran was placed on the Agent Orange registry.  The 
diagnosis was herbicide exposure with neurodermatitis of 
feet.  The veteran underwent an Agent Orange evaluation in 
May and June 1984.  It was noted that the veteran had acute 
neurodermatitis.  In a neurological examination, the examiner 
noted the veteran's complaints of rashes of feet, low back 
pain, and nervousness.  On evaluation, the examiner reported 
that a mental status examination was normal, as was the motor 
system evaluation.  The impression was normal neurological 
examination with no evidence of dementia or presence of 
radiculomyelopathy.

In the August 1985 rating decision, the RO noted that the 
Agent Orange examination showed no ascertainable residuals of 
exposure to Agent Orange, and denied service connection for 
neurodermatitis.  The veteran did not appeal this decision.

In essence, at the time of the prior rating decision there 
was no competent evidence that the veteran's neurodermatitis 
was incurred in service.  Prior unappealed decisions of the 
RO are final.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  First, VA must determine whether the evidence is new 
and material.
  
Under 38 C.F.R. § 3.156 (1998), when presented with a claim 
to reopen a previously finally denied claim, the VA must 
determine if new and material evidence has been submitted.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See  38 
C.F.R. § 3.156 (1998).  Therefore, in this case, the Board 
must determine if new and material evidence has been 
submitted since the August 1985 rating decision.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); see 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The 
Court stated that the question that must be asked is, "Is 
[the evidence] probative of each issue which was a specified 
basis for the last final disallowance?"  Evans, 9 Vet. App. 
at 283.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998). 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Evidence submitted or associated with the claims file since 
the August 1985 denial consists of duplicative copies of VA 
outpatient treatment records from 1984, copies of VA 
treatment records from 1985 to 1996, and the veteran's 
statements.  The Board finds that the actual photocopies of 
documents that were of record at the time of the August 1985 
rating decision are simply duplicative.  VA medical records 
showing treatment from 1985 to 1997 do not show treatment or 
a diagnosis of neurodermatitis of the feet.  The veteran's 
written submissions are all cumulative of that which was 
before the RO at the time of the August 1985 rating decision.  
See Reid v. Derwinski, 2 Vet.App. 312 (1992).  None of the 
evidence submitted since the August 1985 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It merely reiterates 
information that was already of record at the time of the 
most recent denial.

To the extent that the veteran contends that the 
neurodermatitis is related to his period of active service, 
such allegations are lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet.App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet.App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. §  5108 
(1991).

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).

At the time of the August 1985 rating decision, the records 
established that the veteran had a current diagnosis of 
neurodermatitis of the feet.  However, there was a lack of 
competent evidence linking the diagnosis to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
neurodermatitis.


ORDER

Service connection for tinea pedis of both feet is granted.  
New and material evidence not having been submitted, the 
claim to reopen the claim for service connection for 
neurodermatitis is denied. 


REMAND

The Board notes that the veteran asserts that he takes stool 
softeners and suppositories on a daily basis, and that he 
experiences a bloody discharge due to his hemorrhoid 
problems.  At the January 1997 VA examination for 
compensation purposes, the VA physician stated that he 
observe grade II mixed hemorrhoids and reported one plus 
positive stool for occult blood.  According to 38 C.F.R. Part 
4, Diagnostic Code 7336 (1998), the criteria for evaluation 
of hemorrhoids requires a determination of whether the 
hemorrhoids are mild or moderate or large or thrombotic.  The 
VA physician's determination of grade II mixed hemorrhoids is 
unclear in relationship to the disability criteria.  
Accordingly, this case is REMANDED to the RO for the 
following development:   	

The case should be returned to the VA 
examiner who performed the January 1997 
VA examination.  The examiner should 
explain his observation of Grade II 
mixed hemorrhoids with 1+ positive stool 
for occult blood as it relates to the 
criteria set forth in Diagnostic Code 
7336.  The examiner should determine the 
nature and severity of the veteran's 
disability.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


 Department of Veterans Affairs

